Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant' s amendment and response filed 8/31/22 has been entered and made record. This application contains 9 pending claims.
Claims 1, 4, 5, 6, 8, 9,  and 11 have been amended.
Claims 2 and 3 have been cancelled.
	
Response to Arguments
Applicant’s arguments filed 8/31/2022 regarding claim rejections under 35 U.S.C. 101 in claims 1, and 4-11 have been fully considered but they are not persuasive.
The applicant argues on page 7 of the remark filed that “A recent Board decision is instructive in the analysis of the instant case. In Ex parte King … Claim 1 of the present application directs to a secondary battery management device for estimating a use fee of a secondary battery. Claim 8 of the present application directs to a secondary battery management program for estimating a use fee of a secondary battery. Applicant respectfully submits that the device in the Claim 1 and the program of claim 8 have a practical application of estimating a use fee of a secondary battery and "represent an improvement in technology””. 
The Office respectfully disagrees and submits that the claims do not integrate the 
judicial exception into a practical application. Practical application is demonstrated by meaningful additional elements. The example of King is unrelated to the instant claims as the present claims do not improve the technology or technical field. Estimating a degradation level of the secondary battery, estimating a use fee of the battery does, and charging people for using the battery is a longstanding business practice, and thus, do not relate to an improvement to other technology or technical field. Providing estimation of the use fees for using secondary batteries on the basis of degradation level for specific time points or durations relates to improvements to the abstract idea itself. Therefore, the instant claims do not contain meaningful additional elements that are indicative of integration of an abstract idea into a practical application. 

The applicant also argues on page 8 that “Applicant respectfully submits that the secondary battery management device of claim 1 is integrated into the practical application for estimating a use fee of a secondary battery and has inventive features that "the degradation estimating unit estimates … calculates a difference value between the second degradation level and the third degradation level, and the fee use fee of the secondary battery from the second time point to the third time point on the basis of the difference value between the second degradation level and the third degradation level." Therefore, claim 1 amounts to significantly more than an abstract idea. The secondary battery management program of claim 8 is integrated into the practical application for estimating a use fee of a secondary battery and has inventive features that "the degradation estimating function estimates … the fee estimating function estimates a use fee of the secondary battery from the second time point to the third time point on the basis of the difference value between the second degradation level and the third degradation level.” Therefore, claim 8 amounts to significantly more than an abstract idea”.
	The Office respectfully disagrees and submits that significantly more is demonstrated by additional elements that are not well-understood and conventional. However, the claims do not recite them. The degradation estimating function that estimates degradation levels of the secondary battery, and the estimating unit estimates the use fee of the secondary battery from different time points on the basis of the difference values of degradation levels are well-understood and conventional, and therefore, not amount to significantly more than an abstract idea.  
	Hence, the Office submits that the rejections of Claims 1 and 8 are proper.
The dependent Claims 4-7, and 9-11 are considered part of an expanded abstract idea of the independent Claim 1, and therefore, also ineligible.

Applicant’s arguments with respect to claims rejection for claims 1, and 4-11 have under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites “A secondary battery management device for estimating a use fee of a secondary battery, wherein the secondary battery management device is configured to be connected with an electronic equipment via a communication network, wherein the electronic equipment uses the secondary battery as a driving power supply, the secondary battery management device comprising: a performance information acquiring unit to acquire performance information of the secondary battery from the electronic equipment; a degradation measuring unit to measure a first degradation level of the secondary battery at a first time point and a second degradation level thereof at a second time point being a predetermined time after the first time point, and calculate a difference value between the first degradation level and the second degradation level; a fee calculating unit to calculate a use fee of the secondary battery from the first time point to the second time point depending on the calculated difference value; a degradation estimating unit to estimate a degradation level of the secondary battery at a future time point; a fee estimating unit to estimate a future use fee of the secondary battery on the basis of the estimation of the degradation level of the secondary battery; and a fee notifying unit to notify a user of the electronic equipment of the estimated future use fee, wherein the performance information acquiring unit regularly acquires the performance information, the degradation measuring unit measures the first degradation level and the second degradation level on the basis of the regularly acquired performance information, the fee calculating unit calculates the use fee as a variable billed amount per unit time, the use fee being an actual performance value based on a progress of degradation, the degradation estimating unit estimates a third degradation level at a third time point being the predetermined time after the second time point on the basis of the first degradation level and the second degradation level, and calculates a difference value between the second degradation level and the third degradation level, and the fee estimating unit estimates the use fee of the secondary battery from the second time point to the third time point on the basis of the difference value between the second degradation level and the third degradation level”.

Regarding Claim 8, the claim recites “A secondary battery management program for estimating a use fee of a secondary battery causing a computer to implement: a performance information acquiring function of acquiring performance information of the secondary battery from an electronic equipment using the secondary battery as a driving power supply; a degradation level measuring function of measuring a first degradation level of the secondary battery at a first time point and a second degradation level thereof at a second time point being a predetermined time after the first time point, and calculating a difference value between the first degradation level and the second degradation level; a fee calculating function of calculating the use fee of the secondary battery from the first time point to the second time point depending on the calculated difference value; a degradation estimating function of estimating a degradation level of the secondary battery at a future time point; a fee estimating function of estimating a future use fee of the secondary battery on the basis of an estimation of the degradation level of the secondary battery; and a fee notifying function of notifying a user of the electronic equipment of the estimated use fee, wherein the performance information acquiring function regularly acquires the performance information, the degradation level measuring function measures the first degradation level and the second degradation level on the basis of the regularly acquired performance information, the fee calculating function calculates the use fee as a variable billed amount per the unit time, the use fee being an actual performance value based on a progress of degradation, the degradation estimating function estimates a third degradation level at a third time point being the predetermined time after the second time point on the basis of the first degradation level and the second degradation level, and calculates a difference value between the second degradation level and the third degradation level, and the fee estimating function estimates a use fee of the secondary battery from the second time point to the third time point on the basis of the difference value between the second degradation level and the third degradation level”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process in claim 1, and apparatus in claim 8).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portion constitute an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they falls into the grouping of subject matter when recited as such in a claim that covers certain methods of organizing human activities-fundamental economic practices and principles and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions).

In claim 1, the steps of “acquire performance information of the secondary battery from the electronic equipment; measure a first degradation level of the secondary battery at a first time point and a second degradation level thereof at a second time point being a predetermined time after the first time point; calculate a difference value between the first degradation level and the second degradation level; calculate a use fee of the secondary battery from the first time point to the second time point depending on the calculated difference value; estimate a degradation level of the secondary battery at a future time point; estimate a future use fee of the secondary battery on the basis of the estimation of the degradation level of the secondary battery; notify a user of the electronic equipment of the estimated future use fee; regularly acquires the performance information; measures the first degradation level and the second degradation level on the basis of the regularly acquired performance information; calculates the use fee as a variable billed amount per unit time, the use fee being an actual performance value based on a progress of degradation; estimates a third degradation level at a third time point being the predetermined time after the second time point on the basis of the first degradation level and the second degradation level; calculates a difference value between the second degradation level and the third degradation level; and estimates the use fee of the secondary battery from the second time point to the third time point on the basis of the difference value between the second degradation level and the third degradation level” represent certain methods of organizing human activities-fundamental economic practices and principles, therefore, they are considered to be an abstract idea (see for example [0008], [0017], [0023], [0027], [0028], [0033], [0077], [0085], [0097]). Based on the filed specification ([0067], [0077], [0078], [0081], [0085]), the examiner interpreted the limitation “measuring the degradation level” as determining multi-step process and not strictly measuring step per se. 
In addition, the steps of “calculate a difference value between the first degradation level and the second degradation level”; “calculate a use fee of the secondary battery from the first time point to the second time point depending on the calculated difference value”; and “calculates a difference value between the second degradation level and the third degradation level” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example [0008], [0027] and [0077]). The step of “calculates the use fee as a variable billed amount per unit time, the use fee being an actual performance value based on a progress of degradation” is a combination of mathematical concept and mental process, therefore, it is considered to be an abstract idea (see for example [0054], [0088] and [0096]).

In claim 8, the steps of “acquiring performance information of the secondary battery from an electronic equipment using the secondary battery as a driving power supply; measuring a first degradation level of the secondary battery at a first time point and a second degradation level thereof at a second time point being a predetermined time after the first time point; calculating a difference value between the first degradation level and the second degradation level; calculating the use fee of the secondary battery from the first time point to the second time point depending on the calculated difference value; estimating a degradation level of the secondary battery at a future time point; estimating a future use fee of the secondary battery on the basis of an estimation of the degradation level of the secondary battery; notifying a user of the electronic equipment of the estimated use fee; regularly acquires the performance information; measures the first degradation level and the second degradation level on the basis of the regularly acquired performance information; calculates the use fee as a variable billed amount per the unit time, the use fee being an actual performance value based on a progress of degradation; estimating function estimates a third degradation level at a third time point being the predetermined time after the second time point on the basis of the first degradation level and the second degradation level; calculates a difference value between the second degradation level and the third degradation level; and
estimates a use fee of the secondary battery from the second time point to the third time point on the basis of the difference value between the second degradation level and the third degradation level” represent certain methods of organizing human activities-fundamental economic practices and principles, therefore, they are considered to be an abstract idea (see for example [0008], [0023], [0027], [0097]). Based on the filed specification ([0067], [0077], [0078],[0081], [0085]), the examiner interpreted the limitation “measuring the degradation level” as determining multi-step process and not strictly measuring step per se.
In addition, the steps of “calculating a difference value between the first degradation level and the second degradation level”; “calculating the use fee of the secondary battery from the first time point to the second time point depending on the calculated difference value”; and “calculates a difference value between the second degradation level and the third degradation level” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example [0008], [0027] and [0077]). The step of “calculates the use fee as a variable billed amount per the unit time, the use fee being an actual performance value based on a progress of degradation” is a combination of mathematical concept and mental process, therefore, it is considered to be an abstract idea (see for example [0054], [0088] and [0096]).

Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: A secondary battery management device connected with 
electronic equipment via a communication network, the 5electronic equipment using a secondary battery as a driving power supply, the secondary battery management device; a performance information acquiring unit, a degradation measuring unit, a fee calculating unit, a fee notifying unit; the performance information acquiring unit, and the fee calculating unit, the degradation estimating unit; the fee estimating unit.
In Claim 1, the preamble “A secondary battery management device for estimating a use fee of a secondary battery, wherein the secondary battery management device is configured to be connected with an electronic equipment via a communication network, wherein the electronic equipment uses a secondary battery as a driving power supply, the secondary battery management device” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements of multiple functional units (“a performance information acquiring function, a degradation level measuring function, a fee calculating function, a degradation estimating function; a fee estimating function, a fee notifying function, the performance information acquiring function, the degradation measuring function, and the fee calculating function”) are not qualified for meaningful limitations because they are recited in generality combinations of software and hardware features that only add insignificant extra-solution activities to the judicial exception. 

In Claim 8: a performance information acquiring function, a degradation level measuring function, a fee calculating function, a degradation estimating function, a fee estimating function, a fee notifying function, the performance information acquiring function, the degradation level measuring function, and the fee calculating function.
In Claim 8, the preamble “a secondary battery management program for estimating a use fee of a secondary battery causing a computer to implement” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer is generally recited and therefore, not qualified as a particular machine. The additional element of multiple function of units (“a performance information acquiring function, a degradation level measuring function, a fee calculating function, a degradation estimating function, a fee estimating function, a fee notifying function, the performance information acquiring function, the degradation level measuring function, and the fee calculating function”) are not qualified for meaningful limitations because they are recited in generality combinations of software and hardware features that only add insignificant extra-solution activities to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, measuring a degradation of a secondary battery is disclosed by Fujita US 20170263984, [0020], [0021], [0029], [0088]; and “Yasuhisa JP 2013084199”, [0006], [0007], [0010].
For example, calculating a rental fee based on a deterioration status of a secondary battery is disclosed by Fujita US 20170263984, [0031], [0135]; and “Yasuhisa JP 2013084199”, [0006], [0017].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 4-7, and 9-11 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (US 20170263984, provided by applicant, hereinafter Fujita) in view of Hamaoka et al (US 20140084867, hereinafter Hamaoka), further in view of Yasuhisa et al (JP 2013084199, provided by applicant, herein after Yasuhisa). 
	As to claim 1, Fujita teaches “A secondary battery management device for estimating a use fee of a secondary battery ([0031] and [0135] disclose estimating a use fee of a battery), wherein the secondary battery management device is configured to be connected with an electronic equipment via a communication network ([0032] and [0138] disclose the device is connected with electronic equipment via a network), wherein the electronic equipment uses a secondary battery as a driving power supply ([0004] and [0028] disclose using a storage battery as a power supply), 
	the secondary battery management device ([0023]) comprising: 
	a performance information acquiring unit to acquire performance information of the secondary battery from the electronic equipment ([0021], [0032], and [0033] discloses acquiring performance information of the secondary battery from the electronic equipment); 
	 a fee calculating unit to calculate a use fee of the secondary battery ([0031], [0135], and [0140] disclose calculating a use fee of the storage battery based on the deterioration levels; i.e., Fujita’s system regularly checks degradation level of a secondary battery and determines a use fee based on the present value (“degradation level”) of the battery)),
	a degradation estimating unit to estimate a degradation level of the secondary battery at a future time point ([0135] discloses the present deterioration progress can be estimated from the estimated values; [0150] discloses the deterioration progress of storage battery can be accurately estimated; i.e., the system can estimate the deterioration progress of the storage battery accurately, and therefore, the system would also be able to estimate the degradation level of the battery at a future time point); 
	a fee estimating unit to estimate a future use fee of the secondary battery on the basis of the estimation of the degradation level of the secondary battery ([0031] discloses the system calculates a lease or rental fee using the deterioration progress index; [0150] discloses the deterioration progress of the storage battery can be accurately estimated; i.e., the system can estimate the deterioration level of the storage battery at a future time, and calculate a use fee on the basis of the deterioration level. Therefore, the system would also be able to estimate a future use fee of the storage battery on the basis of the estimation of the degradation level of the battery); and 
	a fee notifying unit to notify a user of the electronic equipment of the estimated future use fee ([0031] and [0135] disclose the lease or rental fee is calculated using the deterioration progress index; [0037] and [0134] disclose the storage battery evaluation device notifies the deterioration progress to the display device; [0150] discloses the deterioration progress of the storage battery can be accurately estimated; i.e., the system can estimate the deterioration level of the storage battery at a future time, and calculate a use fee on the basis of the deterioration level. Therefore, the system would also be able to estimate a future use fee of the storage battery on the basis of the estimation of the degradation level of the battery, and display or notify the estimated future use fee), wherein
	the performance information acquiring unit regularly acquires the performance information([0021], [0032] and [0140] disclose the system regularly checks degradation level of the storage battery, and acquires performance information of the battery from the electronic equipment), 
	the degradation measuring unit measures the degradation level on the basis of the regularly acquired performance information ([0088], [0127] and [0140] disclose the degradation level is measured on the basis of the regularly acquired performance information),
	the use fee being an actual performance value based on a progress of degradation ([0021], [0032] and [0140] disclose the system regularly checks degradation level of the storage battery, and acquires performance information of the battery from the electronic equipment; [0031], [0135] and [0140] disclose the lease or rental fee is calculated using the new deterioration progress status and the values of performance indexes; i.e., the system regularly check degradation level of the storage battery, and the lease fee is calculated using the new deterioration progress status and the values of performance indexes. As the deterioration progress, the lease fee amount will be varied),  
	the degradation estimating unit estimates a degradation level ([0150] discloses the deterioration progress of the storage battery can be accurately estimated), and 
the fee estimating unit estimates the use fee of the secondary battery ([0031], [0135] and [0140] disclose the lease or rental fee is calculated using the new deterioration progress status and the values of performance indexes).”
	Fujita does not explicitly teach “a degradation measuring unit to measure a first degradation level of the secondary battery at a first time point and a second degradation level thereof at a second time point being a predetermined time after the first time point, and calculate a difference value between the first degradation level and the second degradation level; from the first time point to the second time point depending on the calculated difference value; The degradation measuring unit measures the first degradation level and the second degradation level on the basis of the regularly acquired performance information; the degradation estimating unit estimates a third degradation level at a third time point being the predetermined time after the second time point on the basis of the first degradation level and the second degradation level, and calculates a difference value between the second degradation level and the third degradation level, and the fee estimating unit estimates the use fee of the secondary battery from the second time point to the third time point on the basis of the difference value between the second degradation level and the third degradation level”.
	Hamaoka discloses “a degradation measuring unit to measure a first degradation level of the secondary battery at a first time point and a second degradation level thereof at a second time point being a predetermined time after the first time point, and calculate a difference value between the first degradation level and the second degradation level ([0023] and [0064] disclose the operation unit calculates a time difference between the cell temperature value and the cell voltage value or the current value stored in the memory, and determines a degree of deterioration for each of the cells according to the time difference; Figure 6, [0121] and [0134] disclose the degree of deterioration in a certain state (T, V) on the boundary line 44 at a certain time can be calculated; i.e., Hamaoka’s system can calculates a deterioration state of the battery at a certain state at a certain time point or based on the time point difference. Therefore, POSITA would be able to determine a first degradation level of the secondary battery at a first time point, and set a second time point as a predetermined time and determine a second degradation level at a second time point being a predetermined time after the first time point, and calculate a difference value between the first degradation level and the second degradation level); from the first time point to the second time point depending on the calculated difference value ([0023] and [0064] disclose the operation unit calculates a time difference between the cell temperature value and the cell voltage value or the current value stored in the memory, and determines a degree of deterioration for each of the cells according to the time difference; i.e., the operation unit calculates a time difference, and therefore, there would be a starting time point (“first time point”) and the next time point (“second time point”); 
	the degradation measuring unit measures the first degradation level and the second degradation level on the basis of the regularly acquired performance information ([0023] and [0064] disclose the operation unit determines a degree of deterioration for each of the cells according to the time difference; [0084] discloses the operation unit calculates the 
SOH at the time of deterioration; i.e., the operation unit calculates a time difference, and therefore, there would be a degree of deterioration of the storage battery at a starting time point (“first degradation level”) and the next degree of deterioration of the battery at the next time point (“second degradation level”). The degrees of deterioration relates to the SOH (performance”) of the storage battery);
	the degradation estimating unit estimates a third degradation level at a third time point being the predetermined time after the second time point on the basis of the first degradation level and the second degradation level ([0023] and [0064] disclose the operation unit determines a degree of deterioration for each of the cells according to the time difference; [0084] discloses the operation unit calculates the SOH at the time of deterioration; i.e., the operation unit calculates a time difference, and therefore, there would be a degree of deterioration of the storage battery at a starting time point (“first degradation level”), the second degree of deterioration of the battery at the next time point (“second degradation level”), and the next degree of deterioration of the battery at the next time point (“third degradation level”). The third time point will follow the second time point, and POSITA would be able to set a third time point as a predetermined time point, and estimate a third degradation level at a third time point using the first and second degradation levels), and calculates a difference value between the second degradation level and the third degradation level; and from the second time point to the third time point on the basis of the difference value between the second degradation level and the third degradation level ([0023] and [0064] disclose the operation unit determines a degree of deterioration for each of the cells according to the time difference i.e., the operation unit can determines a degree of deterioration according to the time difference (such as the second time point to the third time point), and therefore, it would also be able to calculate a difference value between the second degradation level and the third degradation level).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamaoka into Fujita. This combination would improve accurate measurement of the deterioration degrees of the secondary battery.
	Fujita in view of Hamaoka does not explicitly teach “the fee calculating unit calculates the use fee as a billed amount per the unit period”. 
	Yasuhisa teaches “the fee calculating unit calculates the use fee as a variable billed amount per unit time ( [0021]; [0026]; and [0063] disclose the total rental fee is calculated based on the degree of deterioration of the battery; i.e., Yasuhisa’s system calculates a rental fee based on the degree (“level”) of deterioration of the secondary battery; and therefore, the total rental fee will be varied as the degrees of deterioration changes).”  
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Yasuhisa into Fujita in view of Hamaoka. The combination would optimize in efficiently providing an optimal lease rate setting device and method based on a characteristic of an electric vehicle (Yasuhisa, [0005]).

As to claim 5, Fujita in view of Hamaoka and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1, further comprising: 
	a use history of the electronic equipment ([0028] and [0049] of Fujita disclose a use history of the electronic equipment); and 
	a degrading behavior specifying unit to refer to degradation history of the secondary battery ([0084] of Fujita teaches “a battery characteristics diagnosis method in which the battery capacity, the internal resistance, and the degree of degradation of each of the active materials of each of the positive and negative electrodes are estimated from the charge and discharge curve”), and specify a degrading behavior of the electronic equipment among a plurality of degrading behaviors that degrades the secondary battery ([0049] of Fujita teaches “The charge/discharge history recorder 251 stores data (history) of voltage, current, temperature, and the like, measured by the measurer 22 at the time of charge or discharge of the storage battery 1. The recording is repeatedly performed every predetermined time interval during the period from the start to the end of charging of the storage battery 1”).  
	Fujita in view of Hamaoka does not explicitly teach “acquire use history of the electronic equipment from the electronic equipment; and a degrading behavior specifying unit to refer to the use history, and specify a degrading behavior performed by the user of the electronic equipment among a plurality of degrading behaviors defined as usage that degrades the secondary battery”.
	Yasuhisa teaches “acquire use history of the electronic equipment from the electronic equipment ([0006] teaches “the present invention collects vehicle use history data during a lease period”; [0011]; [0012]); and a degrading behavior specifying unit to refer to degradation history of the secondary battery and the use history ([0011] teaches “The vehicle usage history data includes user ID, vehicle ID, vehicle usage pattern indicating the usage status of the vehicle, vehicle status (for example, running, charging, leaving, etc.), outside air temperature, charging amount, battery temperature”; [0017]), and specify a degrading behavior performed by the user of the electronic equipment among a plurality of degrading behaviors defined as usage that degrades the secondary battery ([0011] teaches “It includes information that affects battery deterioration, such as power-on time and idle time. The vehicle use pattern includes travel distance, travel time, stop time, number of stops, average travel speed, average acceleration/deceleration, and the like”; [0017]).”

As to claim 6, Fujita in view of Hamaoka and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1, wherein
	the performance information acquiring unit acquires, as the performance information, a discharge capacity of the secondary battery ([0021]; [0032]; [0084] of Fujita teaches “a battery characteristics diagnosis method in which the battery capacity, the internal resistance, and the degree of degradation of each of the active materials of each of the positive and negative electrodes are estimated from the charge and discharge curve”), and 
	the degradation measuring unit measures, as the degradation level, a decrease in the discharge capacity during the unit time ([0029]; [0031] teaches “When deterioration of the storage battery 1 progressed, the electrical storage capacity, the output electrical power, and the like of the storage battery 1 are lowered”; [0079] teaches “In the curve after the change, the length of the curve is shortened according to the decrease of the capacity”; i.e. When deterioration of the storage battery progressed, the electrical storage capacity and the output electrical power are lowered, and therefore, discharge capacity is decreased).”  

	As to claim 8, Fujita teaches “A secondary battery management program for estimating a use fee of a secondary battery ([0031] and [0135] disclose estimating a use fee of a battery) causing a computer to implement (Figure 14, #7): 
a performance information acquiring function of acquiring performance information of the secondary battery from an electronic equipment using the secondary battery as a driving power supply ([0021], [0032], and [0033] discloses acquiring performance information of the secondary battery from the electronic equipment; [0004] and [0028] disclose using a storage battery as a power supply); 
a fee calculating function of calculating the use fee of the secondary battery ([0031], [0135], and [0140] disclose calculating a use fee of the storage battery based on the deterioration levels; i.e., Fujita’s system regularly checks degradation level of a secondary battery and determines a use fee based on the present value (“degradation level”) of the battery)); 
a degradation estimating function of estimating a degradation level of the secondary battery at a future time point ([0135] discloses the present deterioration progress can be estimated from the estimated values; [0150] discloses the deterioration progress of storage battery can be accurately estimated; i.e., the system can estimate the deterioration progress of the storage battery accurately, and therefore, the system would also be able to estimate the degradation level of the battery at a future time point); 
a fee estimating function of estimating a future use fee of the secondary battery on the basis of an estimation of the degradation level of the secondary battery ([0031] discloses the system calculates a lease or rental fee using the deterioration progress index; [0150] discloses the deterioration progress of the storage battery can be accurately estimated; i.e., the system can estimate the deterioration level of the storage battery at a future time, and calculate a use fee on the basis of the deterioration level. Therefore, the system would also be able to estimate a future use fee of the storage battery on the basis of the estimation of the degradation level of the battery); and 
a fee notifying function of notifying a user of the electronic equipment of the estimated use fee ([0031] and [0135] disclose the lease or rental fee is calculated using the deterioration progress index; [0037] and [0134] disclose the storage battery evaluation device notifies the deterioration progress to the display device; [0150] discloses the deterioration progress of the storage battery can be accurately estimated; i.e., the system can estimate the deterioration level of the storage battery at a future time, and calculate a use fee on the basis of the deterioration level. Therefore, the system would also be able to estimate a future use fee of the storage battery on the basis of the estimation of the degradation level of the battery, and display or notify the estimated future use fee), wherein 
the performance information acquiring function regularly acquires the performance information ([0021], [0032], and [0140] disclose the system regularly checks degradation level of the storage battery, and acquires performance information of the battery from the electronic equipment), 
the degradation level measuring function measures the degradation level on the basis of the regularly acquired performance information ([0088], [0127] and [0140] disclose the degradation level is measured on the basis of the regularly acquired performance information),  
the use fee being an actual performance value based on a progress of degradation ([0021], [0032], and [0140] disclose the system regularly checks degradation level of the storage battery, and acquires performance information of the battery from the electronic equipment; [0031], [0135] and [0140] disclose the lease or rental fee is calculated using the new deterioration progress status and the values of performance indexes; i.e., the system regularly check degradation level of the storage battery, and the lease fee is calculated using the new deterioration progress status and the values of performance indexes. As the deterioration progress, the lease fee amount will be varied),  
the degradation estimating function estimates a degradation level ([0150] discloses the deterioration progress of the storage battery can be accurately estimated), and 
	the fee estimating function estimates a use fee of the secondary battery ([0031], [0135] and [0140] disclose the lease or rental fee is calculated using the new deterioration progress status and the values of performance indexes).”
	Fujita does not explicitly teach a degradation level measuring function of measuring a first degradation level of the secondary battery at a first time point and a second degradation level thereof at a second time point being a predetermined time after the first time point, and calculating a difference value between the first degradation level and the second degradation level; from the first time point to the second time point depending on the calculated difference value; The degradation level measuring function measures the first degradation level and the second degradation level on the basis of the regularly acquired performance information; the fee calculating function calculates the use fee as a variable billed amount per the unit time; 
the degradation estimating function estimates a third degradation level at a third time point being the predetermined time after the second time point on the basis of the first degradation level and the second degradation level, and calculates a difference value between the second degradation level and the third degradation level, and from the second time point to the third time point on the basis of the difference value between the second degradation level and the third degradation level.
	Hamaoka discloses a degradation measuring function of measuring a first degradation level of the secondary battery at a first time point and a second degradation level thereof at a second time point being a predetermined time after the first time point, and calculate a difference value between the first degradation level and the second degradation level ([0023] and [0064] disclose the operation unit calculates a time difference between the cell temperature value and the cell voltage value or the current value stored in the memory, and determines a degree of deterioration for each of the cells according to the time difference; Figure 6, [0121] and [0134] disclose the degree of deterioration in a certain state (T, V) on the boundary line 44 at a certain time can be calculated; i.e., Hamaoka’s system can calculates a deterioration state of the battery at a certain state at a certain time point or based on the time point difference. Therefore, POSITA would be able to determine a first degradation level of the secondary battery at a first time point, and set a second time point as a predetermined time and determine a second degradation level at a second time point being a predetermined time after the first time point, and calculate a difference value between the first degradation level and the second degradation level); from the first time point to the second time point depending on the calculated difference value ([0023] and [0064] disclose the operation unit calculates a time difference between the cell temperature value and the cell voltage value or the current value stored in the memory, and determines a degree of deterioration for each of the cells according to the time difference; i.e., the operation unit calculates a time difference, and therefore, there is a starting time point (“first time point”) and the next time point (“second time point”); 
	the degradation measuring function measures the first degradation level and the second degradation level on the basis of the regularly acquired performance information ([0023] and [0064] disclose the operation unit determines a degree of deterioration for each of the cells according to the time difference; [0084] discloses the operation unit calculates the 
SOH at the time of deterioration; i.e., the operation unit calculates a time difference, and thus, there would be a degree of deterioration of the storage battery at a starting time point (“first degradation level”) and the next degree of deterioration of the battery at the next time point (“second degradation level”). The degrees of deterioration relates to the SOH (performance”) of the storage battery);
	the degradation estimating function estimates a third degradation level at a third time point being the predetermined time after the second time point on the basis of the first degradation level and the second degradation level ([0023] and [0064] disclose the operation unit determines a degree of deterioration for each of the cells according to the time difference; [0084] discloses the operation unit calculates the SOH at the time of deterioration; i.e., the operation unit calculates a time difference, and thus, there would be a degree of deterioration of the storage battery at a starting time point (“first degradation level”), the second degree of deterioration of the battery at the next time point (“second degradation level”), and the next degree of deterioration of the battery at the next time point (“third degradation level”). The third time point will follow the second time point, and POSITA would be able to set a third time point as a predetermined time point, and estimate a third degradation level at a third time point using the first and second degradation levels), and calculates a difference value between the second degradation level and the third degradation level; and from the second time point to the third time point on the basis of the difference value between the second degradation level and the third degradation level ([0023] and [0064] disclose the operation unit determines a degree of deterioration for each of the cells according to the time difference i.e., the operation unit can determines a degree of deterioration according to the time difference (such as the second time point to the third time point), and therefore, it would also be able to calculate a difference value between the second degradation level and the third degradation level).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamaoka into Fujita. This combination would improve accurate measurement of the deterioration degrees of the secondary battery.
	Fujita in view of Hamaoka does not explicitly teach “the fee calculating function calculates the use fee as a variable billed amount per unit time”. 
	Yasuhisa teaches “the fee calculating function calculates the use fee as a variable billed amount per unit time ( [0021]; [0026]; and [0063] disclose the total rental fee is calculated based on the degree of deterioration of the battery; i.e., Yasuhisa’s system calculates a rental fee based on the degree (“level”) of deterioration of the secondary battery; and therefore, the total rental fee will be varied as the degrees of deterioration changes).”  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yasuhisa into Fujita in view of Hamaoka. The combination would optimize in efficiently providing an optimal lease rate setting device and method based on a characteristic of an electric vehicle (Yasuhisa, [0005]).

As to claim 9, Fujita in view of Hamaoka and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
	Fujita teaches the calculated use fee ([0031] discloses a lease fee or a calculated use fee).
	Fujita in view of Hamaoka does not explicitly teach “a fee notifying unit to notify a user of the calculated use fee”.
	Yasuhisa teaches “the fee notifying unit further notifies the user of the calculated use fee ([0026] teaches “The rental fee output device 34 is configured by a display device or a printer, and presents the total rental fee calculated by the rental fee calculation unit 28 to the user”; [0040]).”

As to claim 10, Fujita in view of Hamaoka and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1, further comprising: a replacement notifying unit to provide notification on whether or not the secondary battery needs replacing on the basis of the degradation level of the secondary battery ([0005] of Fujita teaches “there may be the case where a used storage battery is replaced immediately after installation since a characteristic of the used storage battery is deteriorated”; [0134] disclose the system notify the deterioration progress to the display device; i.e., the system would be able to provide notification on whether or not the storage battery needs replacing on the basis of the degradation level of the battery).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Hamaoka and Yasuhisa, further in view of Yuichi et al (JP 2015032067, provided by applicant, hereinafter Yuichi). 
 As to claim 4, Fujita in view of Hamaoka and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1, further comprising: replacement of the secondary battery on the basis of the degradation level of the secondary battery ([0005] of Fujita teaches “there may be the case where a used storage battery is replaced immediately after installation since a characteristic of the used storage battery is deteriorated”; [0037] and [0135] of Fujita also disclose the present deterioration progress can be calculated).  
Fujita in view of Hamaoka and Yasuhisa does not explicitly teach “a replacement 
estimating unit to estimate replacement timing of the secondary battery on the basis of the estimation of the degradation level of the secondary battery; and a replacement notifying unit to notify a user of the electronic equipment of the estimated replacement timing”. 
Yuichi teaches “a replacement estimating unit to estimate replacement timing 
of the secondary battery on the basis of the estimation of the degradation level of the secondary battery ([0041] teaches “the maintenance cost prediction unit 125 determines the replacement time of the storage battery in the evaluation period based on the predicted capacity maintenance rate and the replacement condition of the storage battery represented by the capacity maintenance rate”; [0047] discloses the system predicts the storage battery replacement time); and a replacement notifying unit to notify a user of the electronic equipment of the estimated replacement timing ([0009] and [0041] disclose the system can 
predict the replacement time of the storage battery, and notify the evaluation result to the user; [0051] teaches “Further, the evaluation unit 126 obtains in the process of obtaining the final evaluation result such as the prediction result by the utility cost prediction unit 124 shown in FIGS. 4 and 5, and the storage battery replacement time predicted by the maintenance cost prediction unit 125. The predicted result and the calculated result can also be displayed in a predetermined manner”).”  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yuichi into Fujita in view of Hamaoka and Yasuhisa and Yasuhisa. The combination would improve in predicting and informing a user of a replacement time and a replacement of the secondary battery.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Hamaoka and Yasuhisa, further in view of  Hiromasa et al (JP 2016170600, provided by applicant, hereinafter Hiromasa).
As to claim 7, Fujita in view of Hamaoka and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1, wherein the fee calculating unit calculates the use fee ([0135] of Fujita teaches “the present deterioration progress can be estimated from estimated values, and the like, of the storage battery 1 before and after the lease or rental. Thereby, it is possible to evaluate the present value of the storage battery 1. It should be noted that the lease or rental fee may be calculated on the basis of the present value of the storage battery 1”; [0021] of Yasuhisa teaches “The total rental fee when the vehicle is rented is calculated”) and a degradation of the secondary battery ([0115] of Fujita teaches “The deterioration progress calculator 27 calculates the deterioration progress of the storage battery 1 for each predetermined performance”).
	Fujita in view of Hamaoka and Yasuhisa does not explicitly teach “calculates the use fee depending on a type of the secondary battery on the basis of both a purchase price and a degradation threshold of the secondary battery”.  
	Hiromasa teaches “calculates the use fee depending on a type of the secondary battery on the basis of both a purchase price and a degradation threshold of the secondary battery ([0024] disclose a use fee and the exchange price is calculated depending on the threshold value; [0150] teaches “The price calculation unit 802 periodically (for example, every year) calculates the battery replacement price applied to each class (low deterioration class, standard class, high deterioration class) using the battery information DB 900, and sets the price”).”  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hiromasa into Fujita in view of Hamaoka and Yasuhisa. The combination would improve in efficiently determining a state of deterioration of a battery and a user fee can be accurately calculated. 
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Hamaoka and Yasuhisa, further in view of Yamazaki (US 20140258142, hereinafter Yamazaki), Kawai (US 20160315492, hereinafter Kawai), and Toya (US 20160283999, hereinafter Toya).  
As to claim 11, Fujita in view of Hamaoka and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
	Fujita teaches the degradation level of the second battery at the notification ([0037] teaches “The storage battery evaluation device 2 notifies the calculated deterioration progress to the display device 3 (S203)”).
	Fujita in view of Hamaoka and Yasuhisa does not explicitly teach “a matching unit to provide notification on transfer of the secondary battery from a first user to a second user”).”
	Yamazaki teaches “a matching unit to provide notification on transfer of the secondary battery from a first user to a second user ([0019] teaches “In the case where the leasing company leases a battery and a user returns the battery after using it for a certain period of time, the leasing company can rent the battery to another user”; i.e., the leasing company matched, notified, and rent the storage battery to a second user after the battery was returned by the first user).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamazaki into Fujita in view of Hamaoka and Yasuhisa. The combination would improve in transferring of a secondary battery to a second user and efficiently reduced a maintenance costs (Yamazaki, [0017]).
	Fujita in view of Hamaoka, Yasuhisa and Yamazaki does not explicitly teach “when the degradation level of the secondary battery used by the first user has become equal to or higher than a first threshold associated in advance with the first user”. 
	Kawai teaches “when the degradation level of the secondary battery used by the first user has become equal to or higher than a first threshold associated in advance with the first user ([0036] teaches “As shown in FIG. 3, when the degree of degradation is equal to or higher than a reference degree, the lower limit SOC is fixed to the maximum value (an example of the “second value” of the claims). The reference degree herein means a degree of degradation indicating an estimated timing for replacement of the main battery Bt1”).”
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to incorporate Kawai into Fujita in view of Hamaoka, Yasuhisa and Yamazaki. The combination would improve in notifying of a replacement of the second battery to the first user and efficiently leasing the battery.
	Fujita in view of Hamaoka, Yasuhisa, Yamazaki and Kawai does not explicitly teach “when the degradation level of the second battery at the notification of replacement is lower than a second threshold associated in advance with the second user”. 
Toya teaches “when the degradation level of the second battery at the 
notification of replacement is lower than a second threshold associated in advance with the second user ([0293] teaches “the number of leasable battery packs is a number of leasable battery packs that are of an equivalent deterioration level as a predetermined deterioration level or lower”; [0297] teaches “the number of leasable battery packs that are of an
equivalent deterioration level as a predetermined deterioration level or lower is classified by each deterioration level).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Toya into Fujita in view of Hamaoka, Yasuhisa, Yamazaki and Kawai. The combination would improve in efficiently leasing and managing of a battery to a second user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863